Citation Nr: 0512413	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral pes planus.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected fracture, left radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1963 to March 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the above claims.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is not moderately 
severe or severe.

2.  The veteran's fracture of the left radius is manifested 
by a limited range of motion and pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5276, 5284 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for a fractured, left radius have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5215 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of letters from the 
RO to the veteran in November 2001 and July 2003.  The 
veteran was told of the requirements to successfully 
establish an increased rating for his fractured left radius 
and bilateral pes planus, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claims to the RO.  The content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  The veteran underwent VA 
examinations in December 2001 and December 2004.  
Accordingly, as the requirements of the VCAA have been met by 
the RO to the extent necessary, the Board turns to the 
analysis of the veteran's claims on the merits.


II.  Factual background

In June 1964, the veteran was granted service connection for 
bilateral pes planus, for which a 10 percent rating was 
assigned, effective March 1964, and a healed fracture of the 
left radius, for which a non-compensable rating was assigned, 
effective March 1964.  In February 1999, the RO granted an 
increased rating of 10 percent for the left radius, effective 
from October 1998.  In June 2001, the veteran submitted a 
claim for an increased rating for his pes planus and left 
radius.  

In conjunction with his claim, in December 2001, the veteran 
was afforded a VA examination of his feet and left wrist.  At 
that time, he reported chronic pain in his feet, which was 
worse with standing, and he could walk a maximum of two 
blocks or stand a maximum of 15 to 20 minutes.  He used 
orthotics and stated that his symptoms were the same on a 
daily basis.  It was noted that the veteran was unemployed 
and had retired in October 1999.  Physical examination showed 
no swelling, erythema, or deformity of the feet.  There was 
no tenderness, limitation or painful joint motion.  His gait 
was normal and he had a loss of normal arches on standing.  
Both of the veteran's feet were X-rayed and he was advised to 
see his primary care physician for abnormal feet and wrist X-
rays.  The veteran was diagnosed as having bilateral pes 
planus with secondary degenerative arthritis and calcaneal 
enthesophyty of the right foot.  

During the examination of his left wrist, the veteran 
reported that while in service he fractured his distal radius 
and navicular.  At the time of the exam, he complained of 
chronic pain and stiffness in his left wrist and had flare-
ups about three times a week, which would last four several 
hours and were associated with increased use.  During flare-
ups, he reported that he could not use his wrist at all.  He 
did not use a brace.  Physical examination showed no 
swelling, erythema, or deformity of the left wrist.  There 
was tenderness over the volar aspect of the wrist, but no 
snuff box tenderness.  The veteran had dorsiflexion of 68 
degrees, palmar flexion of 66 degrees with pain at the end of 
palmar flexion, radial deviation of 16 degrees with pain at 
the end of radial deviation, and ulnar deviation of 42 
degrees.  The wrist was mildly unstable.  The veteran was 
diagnosed as having post-traumatic osteoarthritis of the left 
wrist with "slack wrist".  

In October 2002, Gary Nelson, DPM, reported that the veteran 
had a long history of symptomatic flat foot deformities and 
that he wore orthotic devices that seemed to give him partial 
relief.

Treatment records from Lovelace Medical Center dated in 
September 2002 noted that the veteran had bilateral pes 
planus, but denied any foot pain on ambulation.  In February 
2003, the veteran was treated for left wrist pain.  He lacked 
about 15 degrees of flexion and dorsiflexion of the wrist.  
There was positive scaphoid shift test that caused pain and 
grinding.  There was a little bit of thickening around the 
dorsoradial aspect of the wrist that could be felt through 
the skin.  Strength and sensation were intact.  X-rays showed 
advanced scapholunate collapse syndrome, described as an 
arthritis pattern.  

In December 2004, the veteran was afforded a VA examination 
of his feet and left wrist.  He reported that he had a 
problem with painful feet during basic training and it was 
aggravated over the years by running, excessive standing and 
walking and the pain increased over an 8-hour workday.  He 
stated that his feet caused him to retire from his 
maintenance job in 2000.  The examiner stated that the 
veteran had X-rays of his feet taken in the past and it was 
reported that he had bilateral mild pes planus and a 
propensity to develop heel spurs.  He also had degenerative 
joint disease at the metatarsophalangeal joints of both feet 
and heel spurs.  He was using orthotics, which only partially 
relieved his symptoms.  The veteran reported that he was only 
able to stand for 15 to 30 minutes and walk 1/4 mile.  He had 
pain on motion in his arch and had symptoms of instability, 
tenderness, and stiffness for hours weekly, of moderate 
severity.  He denied limited or abnormal motion, swelling, or 
redness.    

With respect to the left foot, the veteran specifically 
reported tenderness, weakness, stiffness, fatigability, pain, 
cramping, and lack of endurance.  He denied swelling, heat, 
redness, spasm, toe deformity, and calluses.  With respect to 
the right foot, the veteran specifically reported tenderness, 
stiffness, fatigability, pain, cramping, and lack of 
endurance.  He denied weakness, swelling, heat, redness, 
spasm, toe deformity, and calluses.

Physical examination showed no abnormal motion, crepitus, 
edema, effusion, fatigability, instability, muscle atrophy, 
redness, spasm, heat, deformity, structural abnormality, 
malunion or nonunion of the tarsal heads, skin changes, or 
abnormal weight bearing.  There was painful motion in the 
metatarsophalangeal area and ankle, described as moderate in 
severity.  There was also moderate tenderness in the 
metatarsophalangeal and the base of the ankle.  Moderate 
weakness was noted as the veteran was unable to walk on his 
toes for more than 10 feet.  He had an abnormal gait with a 
slow, flat-footed wide base with feet angled outward.  The 
veteran was diagnosed as having bilateral pes planus with 
degenerative joint disease of both feet.  The examiner 
reported that his disability prevented him from performing 
chores, moderately affected his exercising, and mildly 
affected sports, as he was able to swim, but avoided weight 
bearing exercises.  With respect to occupational effect, it 
was noted that the veteran was not employed.

During the examination for the wrist, the veteran reported 
that chronic left wrist pain when using arms while working.  
He was right-handed and did not use his left hand as much.  
The examiner reviewed X-rays taken of the left wrist and 
reported degenerative changes of first carpel metacarpal 
joint, scapholunate space was widened, there was joint space 
narrowing sclerosis of the capitate and lunate (slack wrist).  
Small fragment adjacent to radial styloid may be post-
traumatic.  

Physical examination showed ulnar deviation of 40 degrees, 
with pain beginning at 40 degrees; radial deviation of 20 
degrees, with pain beginning at 20 degrees; dorsiflexion of 
60 degrees, with pain beginning at 50 degrees; and palmar 
flexion of 60 degrees.  There was no additional limitation of 
motion on repetitive use.  The veteran was diagnosed as 
having degenerative joint disease of the left wrist with pain 
and limited range of motion.  The examiner reported that his 
disability had a moderate effect on his chores and mildly 
effected his exercise. With respect to occupational effect, 
it was noted that the veteran was not employed.

In correspondence of record, the veteran indicated that he 
should be granted higher disability ratings because his left 
radius is now arthritic with continuous pain, limited motion, 
very weak and he is unable to lift and grasp objects.


III.  Pes planus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The severity of pes planus is ascertained, for VA purposes, 
by application of the criteria set forth in Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, § 4.71a (2004).  A 10 percent disability 
rating is assigned when pes planus is moderate, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  A 30 percent rating is available where bilateral pes 
planus is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is available where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and without improvement by 
orthopedic shoes or appliances.

A 10 percent disability rating is also warranted under 
Diagnostic Code 5284 for a moderate foot disability.  Higher 
ratings are assignable for a moderately severe (20 percent) 
or severe (30 percent) foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

The Board concludes that the 10 percent rating adequately 
compensates the manifestations of the service-connected pes 
planus.  The findings on examination in this case do not more 
nearly approximate the 30 percent rating.  The 
service-connected pes planus is manifested by complaints of 
foot pain.  Although the veteran has demonstrated tenderness 
on physical examination, no objective evidence of marked 
deformity (pronation, abduction, etc.), calluses, or swelling 
on use was noted on VA examinations in December 2001 and 
December 2004.  There have been specific findings of no 
swelling, deformity, or calluses.  For the most part, 
findings on VA examination have been described as moderate, 
i.e., moderate tenderness, moderate weakness, moderate 
painful motion.  There have been no findings of a moderately 
severe or a severe condition so as to warrant a higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284 
(2004).  Accordingly, for these reasons and bases, the Board 
concludes that the criteria for an increased disability 
rating for service-connected pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7 (2004).

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
Because the veteran's service-connected pes planus apparently 
involves arthritis which may limit motion of the foot, the 
Board will consider whether an increased disability rating is 
warranted within the context of 38 C.F.R. §§ 4.40 and 4.45.  
See  VAOPGCPREC 9-98.

The medical evidence demonstrates only moderate functional 
loss associated with the veteran's service-connected pes 
planus.  Of note, the VA examiner in December 2004 noted 
moderate painful motion, tenderness, and weakness.  The 
examiner reported that the veteran's pes planus prevented him 
from performing chores, moderately affected his exercising, 
and mildly affected sports.  Accordingly, any pain affecting 
function of the feet is not shown to a degree beyond that 
contemplated by the current schedular evaluation assigned to 
this disability, as reflected by the medical findings of 
record which do not meet the criteria for the next higher 
schedular evaluation.  The Board further points out that pain 
on manipulation and use is among the criteria specifically 
considered when assigning a disability evaluation for pes 
planus under diagnostic code 5276. 

The Board has considered whether a separate rating for 
arthritis of the veteran's feet is warranted.  See VAOPGCPREC 
23-97.  However, evidence of arthritis was specifically 
considered in assigning the veteran a 10 percent disability 
rating under Diagnostic Code 5276 and/or 5284, i.e., for an 
overall moderate disability.  Therefore, an additional rating 
for arthritis would constitute pyramiding, or compensating 
twice for the same disability.  38 C.F.R. § 4.14 (2004).

Finally, the Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his pes 
planus.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of increased disability 
rating for the veteran's service-connected pes planus.


IV.  Left wrist 

The veteran's fractured, left radius is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5215 (2004).  Evaluations under Diagnostic Code 5010 for 
post-traumatic arthritis are based on the criteria for Code 
5003 (degenerative arthritis), and rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Codes 5200, et. seq. (2004).  When, however, the limitation 
of motion for the specific joint involved is noncompensable 
under the appropriate code, a rating of 10 percent is applied 
for each major joint affected by limitation of motion.  See 
Diagnostic Code 5003.  For the purpose of rating disability 
by arthritis, the wrist is considered a major joint.  
38 C.F.R. § 4.45(f) (2004).  In the absence of limitation of 
motion, a 10 percent rating is assigned under Diagnostic Code 
5003 where there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

The only disability rating available under Diagnostic Code 
5003 is 10 percent, unless arthritis in two or more major 
joints or minor joint groups is service-connected.  Since 
arthritis of only one major joint is service connected, the 
veteran cannot be assigned an increased rating under 
Diagnostic Code 5003.  Therefore, the Board will consider 
whether he can be assigned a higher evaluation for his left 
wrist disability under other diagnostic codes pertaining to 
wrist disorders.

Diagnostic Code 5215 provides a maximum evaluation of 10 
percent for limitation of motion of the wrist where 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2004).  The veteran already is 
receiving the maximum evaluation of 10 percent disabling 
available under Diagnostic Code 5215 

A 30 percent evaluation is warranted for ankylosis of the 
wrist of the non-dominant upper extremity in any other 
position other than favorable under Diagnostic Code 5214.  A 
40 percent evaluation is warranted for unfavorable ankylosis 
of the wrist of the non-dominant upper extremity.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2004).

A review of the objective medical evidence of record reveals 
limitation of motion of the left wrist with some pain.  
Examination findings do not show that the veteran's left 
wrist is ankylosed, as the most recent VA examination showed 
that he is able to move his wrist.  Physical examination 
showed ulnar deviation of 40 degrees; radial deviation of 20 
degrees; dorsiflexion of 60 degrees; and palmar flexion of 60 
degrees.  The RO determined in February 1999 that, under 
Diagnostic Code 5010-5215, these findings warranted a 10 
percent evaluation for the left wrist.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5010-5215 (2004).  However, none of the 
evidence establishes ankylosis of the left wrist to warrant 
consideration of a higher disability evaluation under 
Diagnostic Code 5214.  Thus, the veteran is receiving the 
maximum evaluation assignable for limited motion of the 
wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215 
(2004).  

VA regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available 
under Diagnostic Code 5215.

Accordingly, the 10 percent disability rating assigned for 
the veteran's left wrist disorder is appropriate.  The Board 
has considered the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his left wrist disability.  Therefore, the 
preponderance of the evidence is against a rating higher than 
10 percent for the veteran's left wrist disorder.  


V.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no 



authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected pes planus or 
left wrist disorder.  There is no evidence in the claims file 
to suggest that marked interference with employment is the 
result of the service-connected disabilities.  Although he 
reported that his pes planus and left wrist disorder hastened 
his retirement, private treatment records indicate that in 
September 1999 it was recommended that he change jobs because 
of a shoulder disorder, as opposed to his service-connected 
disabilities.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disabilities.  The disabilities are appropriately rated under 
the schedular criteria.

Furthermore, higher disability evaluations are available 
under the rating schedule for someone whose disability 
picture meets the criteria.  There is no evidence that 


the veteran's disabilities are exceptional such that it is 
impractical to apply the schedular standards.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.

Entitlement to a disability rating in excess of 10 percent 
for a fractured, left radius is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


